Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This agreement (the “Amendment”) is made and entered into as of July 31, 2009
between L-1 Identity Solutions, Inc., a Delaware corporation (the "Company") and
Robert V. LaPenta (hereinafter referred to as the "Executive") and amends that
certain Employment Agreement dated as of August 29, 2006 between Viisage
Technology, Inc. and the Executive (the "Agreement"), which Agreement was
assumed by the Company on May 16, 2007.

 

WHEREFORE, the parties desire to extend the term of the Agreement and make
certain other amendments to the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
intending to be legally bound, the parties agree as follows:

 

1.             Section 1 of the Agreement is amended in its entirety as follows:

 

“1.        Term. The initial term of this Agreement (the “Initial Term”) shall
commence as of August 29, 2009, and continue for three years ending on August
29, 2012 (unless this Agreement is terminated earlier in accordance with Section
10 below). Upon the expiration of the Initial Term, this Agreement shall be
automatically renewed for consecutive one-year terms, unless a party hereto
gives the other party written notice of non-renewal, which notice must be
received no later than 90 days prior to the expiration of the Term. The Initial
Term, together with any extension thereof, is referred to herein as the “Term.””

2.             Sections 4(a) and (b) of the Agreement are amended in their
entirety as follows:

“(a)  Base Salary. The Executive will receive salary at an initial annual base
rate of $785,000 (the “Base Salary”), payable in equal increments not less often
than monthly in arrears and in any event consistent with the Company’s payroll
policy and practices. In addition, the Board shall perform an annual review of
Executive’s performance and, in its sole discretion, may make appropriate
adjustments in Executive’s base salary (it being understood that any reduction
in such base salary shall constitute Good Reason). Such annual review shall be
conducted by the Board after the Company’s year-end results have become
available (it is contemplated that such review shall occur in or near to March
of each year), and any increases in Base Salary determined at such time shall be
retroactive to January 1 of the year of determination. In addition, any
increases in Base Salary determined by the Board as part of its 2010 annual
review (i.e. after the Company’s 2009 year-end results have become available)
shall be retroactive to August 29, 2009. Executive shall receive a lump sum
payment in respect of all such retroactive adjustments.

(b)    Bonus. The Executive will be eligible for annual bonuses (the “Bonus”)
with a target amount of 75% of his Base Salary. The actual amount of any Bonus
may be more or less than such target and shall be determined by the Board based
on the achievement of corporate and individual objectives determined by the
Board on an annual

 

--------------------------------------------------------------------------------



basis, in its absolute discretion. If a Bonus is awarded, at the election of the
Executive, the Bonus may be paid in full or in part in unregistered common
stock, par value $0.001 per share, of the Company (“Common Stock”), at a price
per share equal to the weighted average closing price per share of the Common
Stock over the twenty most recent trading days on the principal exchange or
market on which the Common Stock is listed (as reported in the Wall Street
Journal) at the same time as bonuses are paid to the other members of management
of the Company. However, the Executive may not elect to receive the Bonus in
Common Stock to the extent that immediately after the issuance of such Common
Stock, Executive, together with his Affiliates and Associates (each as defined
pursuant to Section 203 of the Delaware General Corporation Law, or “Section
203”), would beneficially own, as determined pursuant to Section 203(c)(9), 15%
or more of the outstanding voting securities of the Company. In the event the
Executive elects to receive all or any portion of any Bonus in shares of Common
Stock, the payment of such shares shall be deferred at the Executive’s election
by crediting such shares to a notional account with the Company and shall be
distributed from such account upon the later of (i) the date designated (to the
extent consistent with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”)) by the Executive with respect to such bonus or (ii) the
earliest to occur of the 30th day after the first anniversary of the date that
annual bonuses are paid in cash or would have been paid to the other members of
management of the Company, or the Executive’s death, disability or termination
of employment. Unless otherwise subject to a deferral election by the Executive
which is valid pursuant to Section 409A of the Code, any Bonus shall be paid as
promptly as practicable following the end of the calendar year and, so as to
avoid the application of Section 409A of the Code to the Bonus, in no event
shall the Company pay any Bonus later than two and one-half (2.5) months
following the end of the year in which the Executive’s right to the Bonus is no
longer subject to a substantial risk of forfeiture, as determined for purposes
of Section 409A of the Code.”

3.

Section 4(c) of the Agreement is amended to read in its entirety as follows:

“(c)     Benefits. In addition to the Base Salary and any Bonus, the Executive
will be entitled to receive health, welfare and fringe benefits that are
generally available to the Company’s management employees in accordance with the
then existing terms and conditions of the Company’s policies. The Company’s
current fringe benefits for management employees are set forth on Exhibit A
hereto. The Executive will be entitled to reimbursement of all reasonable
expenses incurred by him in his performance of services on behalf on the Company
hereunder, subject to the presentation of appropriate documentation and other
reimbursement policies generally applicable to the Company’s management
employees. So as to avoid the application of Section 409A of the Code to
benefits and reimbursements received by Executive, (i) no benefit or payment due
to the Executive in respect of a fringe benefit shall be subject to liquidation
or exchange for another benefit or payment, and (ii) the amount reimbursed under
a fringe benefit arrangement in one calendar year shall not affect the amount
reimbursed under such arrangement in another calendar year, except that the
Company shall not be precluded from imposing a limit on the amount of expenses
that may be reimbursed under a medical reimbursement arrangement over some or
all of the period in which the arrangement remains in effect and (iii) expense
reimbursements shall be made by the Company on or

 

2

--------------------------------------------------------------------------------



before the last day of the Executive’s taxable year following the taxable year
in which the expense was incurred.”

4.              Sections 10(c)(ii) and (iii) of the Agreement are amended in
their entirety as follows:

“(ii) Without Cause or For Good Reason. If the Executive’s engagement hereunder
is terminated by the Company without Cause or by the Executive for Good Reason,
the Executive shall receive the following: (A) the payments and benefits
described in Section 10(c)(i) above, (B) notwithstanding any provision of any
plan or agreement to the contrary, all options to purchase Common Stock and
other stock-based awards for the benefit of Executive granted by the Company
shall immediately vest and become exercisable in full (and shall remain
exercisable for the shorter of 36 months after such termination, the expiration
of the maximum original term of such option or, so as to avoid the application
of Section 409A of the Code to such option, the tenth anniversary of the grant
date of such option) and/or all restrictions on such stock-based awards shall
lapse, as applicable, (C) an amount equal to the Bonus awarded to the Executive
for the most recent completed calendar year (a “Completed Year”) for which a
Bonus was determined by the Board and, in the event of a termination by the
Company without Cause or by the Executive for Good Reason occurring after a
Completed Year but prior to the determination by the Board of the Bonus for the
Completed Year, a Bonus for the Completed Year in an amount not less than the
target Bonus provided by Section 4(b) above, and (D) an amount equal to the Base
Salary that would have been payable during the 24 month period following the
date of termination, at the rate in effect at the date of termination. In
addition, until the earlier of twelve (12) months following the effective date
of the termination by the Company without Cause or by the Executive for Good
Reason, or when provided by a successor employer, the Company shall make COBRA
payments to continue Executive’s medical, dental and vision benefits (or pay
Executive an amount equivalent to such COBRA payments) and shall make payments
to continue Executive’s term life insurance (or pay Executive an amount
equivalent to the premiums in effect prior to termination). Subject to Section
10(f), any amounts payable under subsections (C) and (D) above shall be paid as
follows: 50% within five business days of the termination date and 50% on the
next business day after the six month anniversary of the termination date, and
each such payment is hereby designated a “separate payment” for purposes of
Section 409A of the Code.

(iii)      Death or Disability. If the Executive’s engagement hereunder is
terminated because of death or Disability, he (or his legal representatives or
heirs) shall be entitled to all of the payments and benefits described in
Section 10(c)(ii) as if the Executive’s engagement hereunder were terminated by
the Company without Cause; provided, however, that solely for the purpose of
payments due as a result of this Section 10(c)(iii), the amounts payable under
subsections 10(c)(ii)(C) and (D) shall be reduced to the extent of any amounts,
net of tax, actually paid to the Executive (or his legal representatives or
heirs) under any Company-provided life insurance, disability insurance or other
similar Company-provided insurance policies or benefits in effect from time to
time.

 

3

 

--------------------------------------------------------------------------------



5.             Section 10(c)(iv) is amended to eliminate the following
parenthetical phrase: “(except that the pre and post termination Bonus shall be
based on the target amount in effect on the date of termination)”.

6.             The following new Section 10(c)(v) is added to the Agreement:

“(v)     Non-Renewal of Term. If the Term is not renewed or extended for at
least twelve (12) months on any expiration of the Term, then Executive shall be
entitled to all of the payments and benefits described in Section 10(c)(ii) as
if the Executive’s engagement hereunder were terminated by the Company without
Cause.”

 

7.              The following new Section 10(d)(iv) is added to the Agreement:

 

“(iv)    So as to avoid the application of Section 409A to any Gross-Up Payment,
any Gross-Up Payment shall be made by the Company as required but in no event
later than the end of the year in which the underlying tax payment was made.”

 

8.             The following new Section 25 is added to the Agreement:

 

“25.     Section 409A of the Code. It is the intention of the parties to this
Agreement that no payment or entitlement pursuant to this Agreement give rise to
any adverse tax consequences to the Executive under Section 409A of the Code and
Department of Treasury regulations and other interpretative guidance thereunder,
including that issued after the date hereof, and the Agreement shall be
interpreted to that end and consistent with that objective.”

 

9.             In the event of any inconsistency between the terms of the
Agreement and the terms of this Amendment, the terms of this Amendment shall
govern; provided, however, that this Amendment shall govern the terms of
employment commencing on August 29, 2009 and prior to such date the terms of the
Agreement prior to this Amendment shall govern.

 

[Signature Page Follows]

 

 

4

--------------------------------------------------------------------------------



 

This agreement has been executed and delivered as of the date first above
written.

L-1 IDENTITY SOLUTIONS, INC.

 

/s/ James M. Loy

 

By:

James M. Loy

 

Title:

Chairman, Compensation Committee

EXECUTIVE

 

/s/ Robert V. LaPenta

 

Robert V. LaPenta

 

 

 

 

 

 

5

 